 

Exhibit 10.2

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of September 14, 2012 (this “Amendment”), to the Term
Loan Credit Agreement, dated as of April 15, 2011 (as amended, modified,
restated and supplemented from time to time, the “Credit Agreement”), among
UniTek Global Services, Inc., a Delaware corporation (the “Borrower”), the
lending and other financial institutions from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), and FBR Capital Markets LT, Inc., as
Documentation Agent, Syndication Agent and Administrative Agent (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

 

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower has
requested that $15,000,000 of Incremental Term Loans (the “Incremental Term
Loans”) be made available to the Borrower;

 

WHEREAS, pursuant to Section 2.18(d), the Credit Agreement may be amended to the
extent necessary to reflect the existence and terms of Incremental Term Loans
evidenced thereby;

 

WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and

 

WHEREAS, the Administrative Agent and the Borrower are willing to agree to such
amendments, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. Definitions.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

SECTION 2. Amendment to Section 1.1.  

 

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definition in alphabetical order:

 

“Incremental Term Loan Commitments” as to any Lender, the obligation of such
Lender, if any, to make an Incremental Term Loan to the Borrower in a principal
amount not to exceed the amount set forth opposite such Lender’s name on an
Increased Facility Activation Notice.

 

(b) The following definition in Section 1.1 of the Credit Agreement is hereby
amended as follows:

 

The definition of “Commitments” is hereby amended by adding the words “and the
Incremental Term Loan Commitments of such Lender, if any” immediately after the
words “Tranche B Term Commitment”.

 

 

 

SECTION 3. Amendment to Section 2.5(b).  Section 2.5(b) of the Credit Agreement
is hereby amended in its entirety to read as follows:

 

(b) If all or any portion of the Term Loans are (i) repaid or (ii) repriced (or
effectively refinanced) through any amendment of this Agreement (collectively,
“Refinanced Loans”) (x) prior to the first anniversary of the Closing Date, the
Borrower shall pay to the Lenders holding such Refinanced Loans a prepayment
premium equal to 2.00% of the aggregate principal amount so repaid or repriced
(or, in the case of clause (ii) above, of the aggregate amount of Term Loans
outstanding immediately prior to such amendment), and (y) on or following the
first anniversary of the Closing Date through the second anniversary of the
Closing Date, the Borrower shall pay to the Lenders holding such Refinanced
Loans a prepayment premium equal to 1.00% of the aggregate principal amount so
repaid or repriced (or, in the case of clause (ii) above, of the aggregate
amount of Term Loans outstanding immediately prior to such amendment).

 

SECTION 4. Amendment to Section 9.1.  The penultimate paragraph of Section 9.1
of the Credit Agreement is hereby amended by adding the phrase “or all
outstanding Term Loans” immediately after the words “Tranche B Term Loans” in
the first sentence thereof.

 

SECTION 5. Representations and Warranties.  The Borrower hereby represents and
warrants that (a) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be, after giving effect to this
Amendment, true and correct in all material respects on and as of such date as
if made on and as of the First Amendment Effective Date, except to the extent
such representations and warranties expressly date to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date and (b) no Default or Event of
Default shall have occurred and be continuing after giving effect to this
Amendment.

 

SECTION 6. Reaffirmation of Loan Documents.  By signing this Amendment, each
Loan Party hereby ratifies and confirms that its obligations and liabilities
under the Credit Agreement as modified hereby and the other Loan Documents to
which it is a party remain in full force and effect on a continuous basis after
giving effect to this Amendment. Each Loan Party ratifies and confirms that all
Liens granted, conveyed, or assigned by such Person pursuant to the Loan
Documents and all guarantee obligations of such Person under the Loan Documents
remain in full force and effect and secure and guarantee full payment and
performance of the Obligations as increased and amended by the Incremental Term
Loans, the Increased Activation Notice and this Amendment.

 

SECTION 7. Expenses.  The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment, the
Increased Facility Activation Notice and any other documents prepared in
connection herewith and the transaction contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

SECTION 8. GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET
FORTH IN SECTIONS 9.12 AND 9.16 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE
SET FORTH HEREIN.

 

SECTION 9. Amendments; Execution in Counterparts.  (a)  This Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of the Borrower that would require a
waiver or consent of the Administrative Agent. Except as expressly amended
hereby, the provisions of the Credit Agreement are and shall remain in full
force and effect.

2

 

 

(b) The Borrower and the other parties hereto hereby acknowledge and agree that
this Amendment shall constitute a “Loan Document” as such term is used in the
Credit Agreement, and each reference in the Credit Agreement as amended hereby
to the “Loan Documents” shall be deemed to include this Amendment.

 

(c) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, including by means of
facsimile or electronic transmission in .pdf format, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[Remainder of page intentionally left blank]

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

  UNITEK GLOBAL SERVICES, INC.                   By: /s/ Ronald J. Lejman      
  Name: Ronald J. Lejman         Title: Chief Financial Officer                
  UNITEK ACQUISITION, INC.           By: /s/ Ronald J. Lejman      Name: Ronald
J. Lejman     Title: Chief Financial Officer           NEXLINK GLOBAL SERVICES.
INC. (f/k/a BCI
     COMMUNICATIONS, INC.)           By: /s/ Ronald J. Lejman      Name: Ronald
J. Lejman     Title: Chief Financial Officer           UNITEK USA, LLC          
By: /s/ Ronald J. Lejman      Name: Ronald J. Lejman     Title: Chief Financial
Officer                   ADVANCED COMMUNICATIONS USA, INC           By: /s/
Ronald J. Lejman      Name: Ronald J. Lejman     Title: Chief Financial Officer
                  DIRECTSAT USA, LLC           By: /s/ Ronald J. Lejman     
Name: Ronald J. Lejman     Title: Chief Financial Officer

 



[Signature Page-First Amendment to Credit Agreement]

 

 

  FTS USA, LLC           By: /s/ Ronald J. Lejman       Name: Ronald J. Lejman  
  Title: Chief Financial Officer

 

 

[Signature Page-First Amendment to Credit Agreement]

 

 

  FBR CAPITAL MARKETS LT, INC.,   as Administrative Agent                      
            By: /s/ Robert J. Kiernan         Name: Robert J. Kiernan     Title:
Senior Vice President

 

 

[Signature Page-First Amendment to Credit Agreement]

 

